t c memo united_states tax_court stacey l bogart and timothy p bogart petitioners v commissioner of internal revenue respondent docket no 4568-12l filed date scott alan schumacher john alfred clynch jr and emily j yamada for petitioners lisa m oshiro for respondent memorandum opinion kroupa judge this collection review matter is before the court on the parties’ cross-motions for summary_judgment filed pursuant to rule a all rule references are to the tax_court rules_of_practice and procedure continued petitioners’ federal tax troubles stem from the criminal conduct of their former bookkeeper petitioners submitted an offer-in-compromise oic of dollar_figure to resolve deficiencies of dollar_figure plus interest on the grounds that the oic promoted effective tax_administration eta oic respondent rejected the eta oic and issued a determination notice sustaining a final notice_of_intent_to_levy proposed levy action see sec_6330 respondent contends that he acted within his discretion when he rejected the eta oic petitioners contend that respondent was obligated to accept the eta oic as a matter of law petitioners alternatively contend that we should remand the matter because respondent failed to adequately consider the eta oic on public policy and equity grounds we conclude that respondent has yet to adequately consider the eta oic on those grounds we will therefore deny the cross-motions for summary_judgment without prejudice and remand the matter for respondent to consider the eta oic on public policy and equity grounds continued and all section references are to the internal_revenue_code as amended and in effect for all times relevant unless otherwise indicated all monetary amounts rounded to the nearest dollar background we recite uncontested facts reflected in the petition the stipulation of facts and the exhibits attached to these documents petitioners resided in washington when they filed the petition petitioners are a married couple with four children they operated a construction business during the relevant times petitioners treated the construction business as an s_corporation for federal_income_tax purposes petitioners were not wealthy but they had accumulated dollar_figure in assets in the form of real_property equity personal_property retirement accounts and other investments before petitioners relied on teresa sanak to prepare federal_income_tax returns on their behalf petitioners expanded ms sanak’s role in to serve as the bookkeeper for the construction business unbeknownst to petitioners ms sanak was a gambling addict ms sanak stole from petitioners to feed her addiction she systematically siphoned funds from petitioners between date and date ms sanak avoided detection by routing the stolen funds around petitioners’ bank accounts all told ms sanak embezzled at least dollar_figure from petitioners ms sanak prepared for petitioners and timely filed joint federal_income_tax returns for and the stolen funds were not reported as gross_income respondent later examined those returns petitioners uncovered ms sanak’s fraud through the course of that examination respondent ultimately increased petitioners’ income and determined deficiencies for and petitioners reported ms sanak’s conduct to local authorities and respondent’s office_of_professional_responsibility in ms sanak pleaded guilty to counts of theft in the first degree the state of oregon sentenced her to serve prison and probation terms she was also ordered to pay petitioners restitution of dollar_figure she has yet to make any payments to petitioners and petitioners have not satisfied the and liabilities respondent subsequently initiated the proposed levy action petitioner sec_3 timely requested a collection hearing petitioners agreed that the tax_liabilities were correct settlement officer so monica garcia verified that the irs met all requirements of applicable law and administrative procedure in issuing the levy petitioners at first were represented by so-called tax resolution services co trs trs twice requested additional time for petitioners to provide information it appears that trs never submitted information on petitioners’ behalf petitioner wife then contacted the settlement officer petitioner wife indicated that she would provide the information that her representative did not provide petitioners then represented themselves until counsel from the tax clinic at the university of washington school of law appeared in this matter notice so garcia also directed petitioners to submit financial information and proposed alternative collection methods petitioners submitted all requested information the eta oic and two payments towards the eta oic petitioners offered to pay a total of dollar_figure to compromise the and liabilities so garcia transferred the matter to so brian hefty for additional consideration of the eta oic so hefty focused on whether petitioners could demonstrate economic hardship he concluded petitioners could not so hefty also concluded that he did not perceive considering the eta oic on public policy grounds so hefty transferred the file to so kimberly lewis so lewis also concluded that the eta oic did not satisfy the requirements for acceptance respondent issued the determination notice sustaining the proposed levy action respondent verified that legal and procedural requirements were met respondent indicated that petitioners’ circumstances did not warrant consideration for compromising the liabilities to promote effective tax_administration petitioners timely filed the petition discussion we must now decide whether either party is entitled to summary_judgment we begin with the summary_judgment standard and then review collection actions generally we then consider the proposed levy action a summary_judgment we first consider the summary_judgment standard a motion for summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 the party opposing summary_judgment must set forth specific facts showing that there is a genuine issue for trial and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 b collection actions generally the commissioner is authorized to collect an unpaid federal tax_liability by lien or levy sec_6321 sec_6331 the commissioner must apprise a taxpayer of the taxpayer’s right to a collection hearing before an officer with the commissioner’s office of appeals appeals officer sec_6320 sec_6330 the appeals officer conducting the collection hearing must determine whether the commissioner will sustain a proposed collection action sec_6330 the taxpayer must provide all relevant information the appeals officer requested for consideration of the facts and issues involved in the collection hearing sec_301_6320-1 sec_301_6330-1 proced admin regs the appeals officer must then verify that the commissioner has satisfied all applicable legal and administrative requirements sec_6330 the appeals officer must consider all relevant issues a taxpayer raises sec_6330 finally the appeals officer must balance the intrusiveness of a proposed collection action against the need for effective tax collection sec_6330 a taxpayer may appeal a determination sustaining a proposed collection action to this court sec_6330 c review of the determination notice we now turn to respondent’s determination respondent contends that he appropriately exercised his discretion when rejecting the eta oic petitioners disagree for two reasons first petitioners argue that as a matter of law their circumstances required respondent to accept the eta oic for public policy or equity reasons second petitioners contend that respondent failed to evaluate those reasons when rejecting the eta oic standard of review petitioners do not contest the validity of the unpaid tax_liabilities we therefore review respondent’s sustaining the proposed collection action for abuse_of_discretion 114_tc_604 114_tc_176 respondent abused his discretion if he acted in a manner that was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we have concluded that the commissioner abused his discretion when he failed to adequately consider a proposed collection alternative see blosser v commissioner tcmemo_2007_323 harris v commissioner tcmemo_2006_186 collection alternative we now consider the proposed collection alternative a taxpayer may submit an oic as a collection alternative to a proposed levy sec_6330 the commissioner has wide discretion to accept or reject an oic see churchill v commissioner tcmemo_2011_182 the commissioner may accept an oic when he determines that a genuine dispute as to the existence or amount of the correct_tax liability exists or the liability exceeds the taxpayer’s income and assets sec_7122 sec_301_7122-1 and proced admin regs if the commissioner determines neither ground exists he may accept an oic that promotes effective tax_administration sec_301 b proced admin regs the commissioner may determine that an oic would promote effective tax_administration when collection in full would create economic hardship see sec_301_7122-1 iii proced admin regs if collection would not cause economic hardship the commissioner may still compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling public policy or equity considerations see sec_301_7122-1 proced admin regs petitioners do not challenge the liabilities or their ability to satisfy them respondent determined and petitioners acknowledge that the eta oic did not meet the economic hardship standard see sec_301_6343-1 proced admin regs thus the cross-motions focus on the rejection of the eta oic under only public policy and equity considerations see sec_301_7122-1 proced admin regs the commissioner will accept an oic for public policy or equity reasons only if the taxpayer demonstrates that exceptional circumstances exist and meets three requirements sec_301_7122-1 c ii proced admin regs internal_revenue_manual irm pt date first the taxpayer must have remained in compliance since incurring the liability and must not have an overall compliance history that weighs against compromise irm pt second the taxpayer must also show he or she acted reasonably and responsibly in incurring the liability id third the commissioner must also determine that other taxpayers would view the compromise as fair and equitable id the commissioner must base his determination on all facts and circumstances sec_301_7122-1 proced admin regs respondent’s determination we now consider whether either party is entitled to summary_judgment regarding the eta oic rejection a respondent’s motion for summary_judgment we begin with respondent’s motion for summary_judgment respondent contends that there is no factual dispute that he acted within his discretion in denying the eta oic we disagree respondent argues that embezzlement does not constitute exceptional circumstances because petitioners can claim a theft_loss deduction see sec_165 sec_1_165-8 income_tax regs but at the administrative level repondent did not consider whether the theft_loss constituted exceptional circumstances--even though petitioners requested relief on public policy and equity grounds the administrative record indicates that respondent did not consider those grounds but focused solely on economic hardship grounds he merely concluded that the eta oic did not merit consideration under public policy or equity grounds respondent did not adequately consider this issue notwithstanding respondent contends he is entitled to summary_judgment because petitioners’ circumstances do not conform with the examples provided in the regulations petitioners counter that those examples are not the exclusive circumstances under which the commissioner may accept an oic for public policy or equity reasons we agree with petitioners as noted the commissioner has wide discretion to accept an oic under varying circumstances the examples however are not the only scenarios under which the commissioner may accept an oic for public policy or equity reasons see keller v commissioner tcmemo_2006_166 aff’d in part rev’d in part on another issue 568_f3d_710 9th cir example contemplates a taxpayer that was assessed a large deficiency because the taxpayer could not manage his own financial affairs because of serious illness sec_301_7122-1 example proced admin regs the taxpayer in example has a deficiency that results from the taxpayer’s actions based on erroneous advice from the commissioner id in the view of the taxpayer_advocate the commissioner uses oics under public policy or equity reasons too infrequently when the deficiency stems from third-party failures nina e olson national_taxpayer_advocate annual report to congress the commissioner must consider and address collection alternatives a taxpayer raises the fact that the examples in the regulations differ from petitioners’ circumstances does not relieve respondent of that requirement thus respondent is not entitled to summary_judgment b petitioners’ motion for summary_judgment we now turn to petitioners’ arguments in support of their summary_judgment motion first petitioners claim that they satisfied the requirements as a matter of law for respondent to accept the eta oic see irm pt we disagree it is undeniable that ms sanak perpetrated a fraud against petitioners the commissioner maintains however wide discretion when evaluating an oic and determining whether a taxpayer demonstrated exceptional circumstances the record does not establish as a matter of law that respondent was obligated to accept the eta oic next petitioners argue that respondent abused his discretion when the so rejected the eta oic without forwarding it to respondent’s neh-eta group see id pt again we disagree the appeals officer maintains discretion to accept an oic that promotes effective tax_administration and forward only those oics to the neh-eta group id the irm does not require the appeals officer to forward every oic based on public policy or equity grounds to the neh-eta group thus the appeals officer could have rejected the eta oic without forwarding it to the neh-eta group see id pt date last petitioners contend that the matter should be remanded for further consideration because respondent did not adequately consider the eta oic we agree notwithstanding respondent’s wide discretion he still must review the issues petitioners raised during the hearing the undeveloped record demonstrates that respondent has not fully considered the eta oic as required the record does not allow for meaningful review see 131_tc_197 thus we will deny the cross-motions for summary_judgment without prejudice and remand the matter for further consideration neh stands for noneconomic hardship we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
